DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s remarks submitted August 4, 2022.  Claims 1, 4, 6, 9, 11, 14-15, 21, 24, 26, 36, 40, and 43-44 are pending.
	
Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/616,657, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘657 application does not disclose the first, fourth, and fifth species in claim 1.  (The previous office action mistakenly omitted that the fifth species was also not disclosed in the provisional).  The ‘657 application does not disclose the compound of claim 14.  The ‘657 application does not disclose the reactions in claim 26, 36, or 40.  Thus, the filing date of claims 1, 14-15, 21, 24, 26, 36, 40, and 43-44 is deemed to be January 11, 2019.

	The following rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitachi (ACS Omega 2018, 3, 1726-1739, of record).
Mitachi teaches the following Anti-C. difficile compounds in Scheme 1 and Scheme 2:

    PNG
    media_image1.png
    231
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    246
    528
    media_image2.png
    Greyscale

	These (compounds 9 and 10) are the second and third compounds in claim 1.  The compounds were used in assays, which includes pharmaceutical carriers.  See Table 2. The previous office action mistakenly stated that the first and fifth claimed compounds were also disclosed.  The ground of rejection is not new because the basic thrust of the rejection remains the same and no new subject matter has been presented or relied upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mitachi (ACS Omega 2018, 3, 1726-1739, of record).
	Mitachi teaches the Anti-C. difficile compounds set forth above.  
	Mitachi does not administer the compounds to a patient, and does not administer the compounds in combination with tunicamycin.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer Mitachi’s compounds to a patient for treating Clostridium difficile because the compounds inhibit the outgrowth of Clostridium difficile spores (see title).  It would have been further obvious to administer tunicamycin along with the compounds because tunicamycin is also used to treat C. difficile.  See Table 1.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”

Response to Arguments
	Applicant argues that the provisional application claims the same compounds which are disclosed in Mitachi, so the filing date of those compounds should be January 12, 2018.  This argument is not persuasive because the effective filing date is determined on a claim-by-claim basis, not a compound-by-compound basis.  See MPEP 2152.01: “As under pre-AIA  law, the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.”  Claim 1 is not entitled to the earlier filing date of January 12, 2018 because it contains subject matter which is not disclosed in the provisional application.  A claim has only one filing date.
	If a claim is presented which contains only compounds disclosed in the provisional application, that claim would be entitled to the earlier filing date of January 12, 2018 and Mitachi would not be prior art for that claim.  The compounds which are not supported by the provisional application could be presented in a new claim.  

Conclusion
Claims 1, 15, 21, and 43 are rejected.  Claims 26, 36, and 40 are allowed.  Claims 4, 6, 9, 11, 14, 24, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623